Title: To Thomas Jefferson from Hugh Rose, enclosing Affidavits respecting Jefferson’s Orders for Militia, 26 September 1781
From: Rose, Hugh
To: Jefferson, Thomas


        
          
            Dear Sir
            Geddes, Septr. 26th. 1781
          
          Herewith you will receive my Affidavit with my Certificate agreeable to your Request in your Favour by Jupiter. If either of them from my Aversion to Prolixity shou’d not contain a due Portion of the Facts which came within my Knowledge, I hope you will not scruple to require my Attendance upon the Assembly, for be assured, that no Person will more readily step forth in Exculpation of injured Virtue, as far as Integrety and Honour will permit, than your affectionate Friend & Servt.,
          Hugh Rose
          P.S. Mrs. Rose and the greatest part my Family being upon a Visit at Coll. Jordans I am for the first time in my Life reduced to  the disagreeable Necessity of commencing Housekeeper as such present my Compliments to Mrs. Jefferson &c. in Lieu of ——
          
        
        
          ENCLOSURES
          
            Amherst, September 25th. 1781
          
          On Tuesday Evening the second of last January (being in Richmond) I received a Letter from the Governor, earnestly requesting me to take Charge of and to convey by some safe Hand the Despatches therein enclosed; they were for the commanding Officers of Albemarle, Amherst, Fluvanna and Goochland, requiring them immediately to send forth certain Proportions of their Militia in order to oppose Arnold, whose Movements indicated an Intention of penetrating into the Country. After having received the said Despatches, and having dismist the Messenger, reflecting upon my Situation (my Horses not having arrived and that Period being uncertain) I was very uneasy, and resolved to deliver them to his Excellency early the next Morning; but fortunately as I conceivd shortly after Day Light on Wenesday Morning, I met with Coll. Nall of Rockingham on his Passage Home, to whom (as his Rout was through the Counties of Goochland and Albemarle) I deliverd the Despatches of those Counties with the Governors pressing Injunctions for the speedy and safe Delivery of them. I waited upon the County Lieutenant of Goochland the next Day with other Despatches, and he inform’d me that he had received those sent by Coll. Nall on the preceeding Evening.
          Amherst Sct.
          Hugh Rose
           Sworn to before me
            Gabl. Penn
          Amherst, Septr. 25th. 1781
          I do hereby certify that on the twenty second of March last, the Executive granted a Suspension from the Draft of the Militia of the said County untill further Orders, which Suspension was taken off by an Order of Council dated April the twelvth which Order I receiv’d about the eighteenth of the same Month and drafted the Militia on the eighteenth Day of May.
          
            Hugh Rose C.Lt.
          
        
      